UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-1983


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

PENNSYLVANIA HIGHER EDUCATION ASSISTANCE AGENCY, "PHEAA",

                Third Party Defendant – Appellee,

          v.

CYNTHIA Y. ALLEN-WILLIAMS, D.D.S.,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     J. Frederick Motz, Senior District
Judge. (8:11-cv-01001-JFM)


Submitted:   November 6, 2012             Decided:   December 18, 2012


Before WILKINSON, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Cynthia Y. Allen-Williams, Appellant Pro Se.       Thomas Frank
Corcoran, Assistant United States Attorney, Baltimore, Maryland;
William D. Day, GILL, SIPPEL & GALLAGHER, Rockville, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Cynthia       Y.   Allen-Williams,           D.D.S.,      appeals    from     the

district court’s memorandum and order entering judgment in favor

of the United States in its action to recover amounts due on

promissory         notes     executed         in    connection          with    two     health

education      loans        and     granting         the     Third-Party          Defendant,

Pennsylvania         Higher        Education         Assistance          Agency,        summary

judgment      on    Allen-Williams’           third-party         complaint.          We   have

thoroughly         reviewed       the    record       and        the    district        court’s

memorandum and discern no reversible error.                               Accordingly, we

affirm   on    the       reasoning      of    the    district      court.       See      United

States v. Allen-Williams, No. 8:11-cv-01001-JFM (D. Md. June 11

& June 21, 2012).                We deny as moot Allen-Williams’ motion to

stay execution of the money judgment entered against her.                                    We

dispense      with       oral     argument         because       the    facts     and      legal

contentions        are     adequately        presented      in    the    materials       before

this court and argument would not aid the decisional process.



                                                                                      AFFIRMED




                                               2